Citation Nr: 0307843	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  97-07 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of shell fragment wound to muscle group XV, left.

2.  Entitlement to a rating higher than 10 percent for 
residuals of shell fragment wound to muscle group XIII, left.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision that denied, in pertinent 
part, increased disability ratings in excess of 10 percent 
for the veteran's service-connected residuals of wounds to 
muscle groups XV and XIII.

In May 2000, the veteran presented testimony at a hearing 
before the Board sitting at the RO.  In July 2000, the Board 
remanded the case to the RO for further evidentiary 
development.

In September 2002, the veteran, through his representative, 
filed a motion to advance his case on the docket.  The 
veteran's motion was granted and he was notified of that 
action that same month.

In December 2002, the Board sought further development of 
these issues pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  The development has since been completed, and 
the Board is prepared to issue a decision at this time.


FINDINGS OF FACT

1.  Residuals of shell fragment wounds to the left lower 
extremity manifest no more than moderate injury to Muscle 
Group XV.

2.  Residuals of shell fragment wounds to the left lower 
extremity manifest no more than moderate injury to Muscle 
Group XIII.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound to muscle group XV, left, 
have not been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic 
Code 5315 in effect prior to July 3, 1997 and as amended, 62 
Fed. Reg. 30239 et seq. (June 3, 1997) (effective July 3, 
1997).

2.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound to muscle group XIII, left, 
have not been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic 
Code 5313 in effect prior to July 3, 1997 and as amended, 62 
Fed. Reg. 30239 et seq. (June 3, 1997) (effective July 3, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1943 
to October 1945.  The veteran's report of separation 
indicated that he was awarded, in pertinent part, a Combat 
Infantry Badge and a Purple Heart.  A review of his service 
medical records revealed that he was wounded in France in 
October 1944 when a hand grenade exploded nearby.  The 
veteran sustained injuries to his left leg, thigh and back.  
He also developed an anxiety disorder as a result of this 
injury.  Following this incident, the veteran was able to 
return to limited duty as a jeep driver.  He worked in this 
capacity for a couple of months until being hospitalized for 
treatment of his anxiety condition and leg pain.  A Board of 
Medical Officers report, dated in June 1946, noted that the 
veteran's wounds had healed without complication except for a 
large abscess deep in the left thigh and some contracture of 
the hamstring muscles which were overcome with Buck's 
extension.  The report also noted a diagnosis of 
psychoneurosis, mixed type, manifested by anxiety, noise 
intolerance, irritability and complaints of pain and 
tenderness in all the old scars out of proportion to physical 
findings.

In June 1946, the RO issued a decision granting service 
connection for anxiety neurosis at a 30 percent disability 
rating.  It also granted service connection for wounds to 
muscle groups XV, XIII and I, and assigned thereto separate 
10 percent disability ratings.

In July 1961, a VA general physical examination was 
conducted.  The report of this examination noted that the 
veteran fell on the job in June 1960 bursting a bone in his 
left heel.  The report noted that the veteran underwent a 
bone graft for this condition in January 1961.  

In September 1996, the veteran filed a claim seeking, in 
part, increased disability ratings for his service-connected 
residuals of shell fragment wounds to muscle groups XV and 
XIII.  The veteran indicated that he had received treatment 
for these conditions from the VA medical center in Tuskegee, 
Alabama.  A statement from the veteran, dated in October 
1996, noted that his left thigh causes his left knee to ache 
and hurt most of the time.  

Medical treatment records, dated from 1996 to 2002, were 
retrieved from the VA medical center in Tuskegee, Alabama.  A 
treatment report, dated in July 1996, noted the veteran's 
complaints of pain in the left leg.  An MRI examination of 
the veteran's lower left extremity, performed in August 1996, 
revealed an impression of mensical degenerative change, very 
severe in the lateral meniscus and minimal in the medial 
meniscus. 

In May 2000, a hearing was conducted before the Board sitting 
at the RO.  At the hearing, the veteran testified that he has 
difficulty walking due to pain in his left leg.  He also 
indicated that his thigh condition comes and goes, and is 
severe at times.  

In September 2000, a VA examination for joints was conducted.  
The report noted the veteran's complaints of pain and 
buckling in the left knee.  The report indicated that this 
condition was aggravated by prolonged walking and standing, 
as well as cold weather.  The report noted that the veteran 
walked with a cane, and was not taking any medications for 
pain.  Physical examination revealed left knee extension to 0 
degrees and flexion to 135 degrees.  The veteran expressed 
pain on full flexion of the left knee.  There was no swelling 
and mild tenderness.  X-ray examination of the left knee 
revealed chondrocalcinosis of the left knee with mild soft 
tissue swelling.  The report concluded with diagnoses of mild 
medial lateral instability of the left knee and 
chondrocalcinosis of the left knee.  The VA examiner opined 
that the veteran's left knee condition was as likely as not 
related to his service-connected gunshot wound to the left 
posterior thigh.

In September 2000, a VA examination for muscles was 
conducted.  The examination report noted the veteran's 
history of a wound to the left thigh in the posterior aspect.  
The veteran reported that prolonged standing or walking 
aggravates the pain.  Physical examination revealed a 2 inch 
by 1/4 inch scar on the posterior aspect of the left thigh 
above the knee joint, a 1-1/2 inch by 1/4 inch scar on the left 
medial thigh inguinal region, and a 3/4 inch by 1/4 inch scar in 
the left scapular region.  Muscle strength was reported to be 
in the good range.  X-ray examinations of the left hip, lower 
one-third of the left femur, and left scapula were performed 
and found to be normal.  The report concluded with a 
diagnosis of status post gunshot wound to the left thigh, 
left infrascapular region with scar formation.  Color 
photographs of the scars were included with the report.  

In April 2001, the RO issued a decision, in pertinent part, 
granting service connection at a 10 percent disability rating 
for mild medial lateral instability of the left knee with 
chondrocalcinosis, effective in October 1996.

A treatment report, dated in June 2002, was received from R. 
Bradley, M.D.  In his report, Dr. Bradley noted that the 
veteran underwent lumbar surgery in April 2002 and has 
residual left leg pain and mild weakness.  

In September 2002, the Board sent correspondence to the 
veteran requesting that he identify all sources of medical 
treatment that he has received for his service-connected 
wounds to muscle groups XV and XIII.  

In December 2002, the Board issued a decision granting, in 
pertinent part, a separate 10 percent rating for arthritis of 
the left knee with painful motion.  

In February 2003, a VA neurological examination was 
conducted.  The report noted that the veteran's history of 
surgery on is back in March 2001.  It also noted that he has 
had numbness in his left leg and hip ever since.  The veteran 
does not take any medications for numbness.  Physical 
examination revealed that the veteran walks with a cane and 
moderate limp to the left side.  He was able to rise on his 
toes and was able to take a few steps on his heels with some 
difficulty.  The VA examiner noted that the veteran declined 
nerve conduction velocity and electromyography tests.   The 
report concluded with diagnoses of status post back surgery 
with residual numbness in the left lower extremity, and 
osteoarthritis of the left ankle with fusion of the 
talocalcaneal joint and deformity of the left calcaneus.

In February 2003, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of stiffness in his left hip and knee.  He also reported pain 
in his left thigh.  The report noted that the veteran was 
using an analgesic balm, and was not taking any pain 
medications.  He reported spontaneous flare ups of this 
condition, and that walking, standing and lying down 
aggravates the pain.  He walked with a cane.  Range of motion 
testing of the left knee revealed extension to 0 degrees and 
flexion to 135 degrees.  There was pain at 135 degrees of 
flexion.  Range of motion of the left hip was from 120 
degrees of flexion, 30 degrees of abduction, and 15 degrees 
of extension, with mild tenderness and no swelling.  The 
veteran expressed pain at 30 degrees abduction of the left 
hip.  There was a long scar with some depression on the 
posterior aspect of the left thigh, and a scar on the medial 
aspect of the left thigh due to shrapnel fragments.  There is 
mild tenderness and no swelling.  The veteran ambulates with 
a cane with a moderate limp to the left.  The left knee had 
mild medial lateral instability.  Anterior and posterior 
drawer signs were negative.  Range of motion testing of the 
left ankle revealed dorsiflexion to 10 degrees, plantar 
flexion to 40 degrees, inversion to 20 degrees and eversion 
to 10 degrees.  X-ray examination of the left hip revealed 
mild osteopenia, but no osteoarthritis.  X-ray examination of 
the left ankle revealed osteoarthritis of the left ankle 
joint, post fusion of the calcaneal joint with deformity of 
the left calcaneus.  X-ray examination of the left knee 
revealed chondrocalcinosis with minimal osteoarthritc changes 
of the left patellofemoral joint.  X-ray examination of the 
left femur showed mild osteopenia.  The report noted 
diagnoses of chronic left hip pain secondary to mild 
osteopenia and mild functional loss; pain in the left ankle 
secondary to osteoarthritic changes of the left ankle joint 
and post trauma and fusion of the talocalcaneal joint with 
deformity of the calcaneus with moderate functional loss; 
left knee pain secondary to chondrocalcinosis and minimal 
osteoarthritic changes of the patellofemoral joint on the 
left with mild functional loss; and status post shrapnel 
injury to the left hip and thigh.  The VA examiner noted that 
the veteran declined nerve conduction velocity and 
electromyography tests.  The VA examiner also noted that a 
diagnosis of peroneal nerve involvement on the left could not 
be given clinically, and that no peroneal neuropathy was 
noted.  The VA examiner also stated that "[n]o muscle 
weakness or atrophy of the muscles around the left hip and 
thigh noted."

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, and the 
Board's prior remand, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims, 
and of his and the VA's respective duties to obtain evidence.  
Pertinent identified medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The veteran is seeking an increase in the 10 percent 
disability rating assigned for his service-connected 
residuals of shell fragment wound to muscle group XV, left, 
and an increase in the 10 percent disability rating assigned 
for his service-connected residuals of shell fragment wound 
to muscle group XIII, left.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the pendency of this appeal, VA promulgated final 
regulations, which initiated VA's regulatory endeavor to 
address muscle injuries and disorders of the orthopedic 
system as separate disability categories. 62 Fed. Reg. 106, 
(June 3, 1997).  These regulations provide that, effective 
July 3, 1997, sections 4.56 and 4.73 of Title 38 C.F.R. have 
been revised. Id., pp. 30238-39.  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments also clarify that these 
were not intended as substantive changes. See 62 Fed. Reg. 
No. 106, 30235-30237.  

The revised regulations provide new criteria for evaluating 
the severity of muscular injuries, including muscular 
injuries evaluated under 38 C.F.R. § 4.73, Diagnostic Codes 
5313 and 5315, which are the code sections currently used by 
the RO to rate the veteran's service-connected residuals of 
wounds to muscle groups XV and XIII.  The Board also notes 
that, effective July 3, 1997, sections 4.47 -- 4.54, 4.69 and 
4.72 of Title 38 C.F.R. were removed and reserved. Id., pp. 
30237, 30239.

Prior to the July 1997 revisions, 38 C.F.R. § 4.56 provided:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration. History and complaint. 
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty. Healing 
with good functional results. No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings. Minimum scar; slight, 
if any, evidence of fascial defect or of 
atrophy or of impaired tonus. No 
significant impairment of function and no 
retained metallic fragments.

(b) Moderate disability of muscles.

Type of injury. Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree. Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint. Service department 
record or other sufficient evidence of 
hospitalization in service for treatment 
of wound. Record in the file of 
consistent complaint on record from first 
examination forward, of one or more of 
the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue- pain 
after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings. Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests. (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury. Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint. Service department 
record or other sufficient evidence 
showing hospitalization for a prolonged 
period in service for treatment of wound 
of severe grade. Record in the file of 
consistent complaint of cardinal symptoms 
of muscle wounds. Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings. Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups. 
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury. Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint. As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings. Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile. X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile. Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance. Soft or flabby muscles 
in wound area. Muscles do not swell and 
harden normally in contraction. Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function. In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present. Visible or measured 
atrophy may or may not be present. 
Adaptive contraction of opposing group of 
muscles, if present, indicates severity. 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type. 
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1996).

The rating of muscle injuries was also governed by the 
principles set forth at 38 C.F.R. § 4.72 (1996) which 
provide, in pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves. A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc. The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged. A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged. This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile. 

The provisions of 38 C.F.R. § 4.55 (1996) governed the 
combination of ratings of muscle injuries in the same 
anatomical segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in combination 
or limitation of the arc of motion, and are, in pertinent 
part, as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity. 

(b) Two or more severe muscle injuries 
affecting the motion (particularly 
strength of motion) about a single joint 
may be combined but not in combination 
receive more than the rating for 
ankylosis of that joint at an 
"intermediate" angle, . . . . (g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal;

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles. (i) 
Type of injury. Simple wound of muscle 
without debridement or infection. (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles. (i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles. (i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. (iii) 
Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles. (i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for Treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (2002).

The current version of 38 C.F.R. § 4.55, is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  
(2) In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to the resolution of 
his claim under the criteria that are to his advantage. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).   
However, as stated above, a review of the new regulations do 
reflect that no substantive changes were made to the 
applicable rating criteria, to include Diagnostic Codes 5315 
and 5313.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

A. Residuals of Shell Fragment Wound to Muscle Group XV, 
Left.

The RO has assigned a 10 percent disability evaluation to the 
veteran's service-connected residuals of shell fragment wound 
to muscle group XV, left, pursuant to Diagnostic Code 5315.  
Diagnostic Code 5315 provides evaluations for disability of 
muscle group XV, the Mesial thigh group: (1) adductor longus; 
(2) adductor brevis; (3) adductor magnus; (4) gracilis. 38 
C.F.R. Part 4, Diagnostic Code 5315.  The function of these 
muscles are as follows: Adduction of hip (1, 2, 3, 4); 
flexion of hip (1,2); and flexion of knee (4).  This code 
provides a noncompensable evaluation for slight muscle 
injury, a 10 percent evaluation for moderate muscle injury, a 
30 percent evaluation for moderately severe muscle injury, 
and a 40 percent evaluation for severe muscle injury. See 38 
C.F.R. 4.73, Diagnostic Code 5315 (2002); 38 C.F.R. 4.73, 
Diagnostic Code 5315 (1996).

Upon review of the evidence of record, the Board finds that 
the veteran's residuals of shell fragment wound to muscle 
group XV, left, is no more than moderately disabling.  Under 
the old criteria, there is no evidence that the veteran's 
wound was of severe grade, requiring prolonged 
hospitalization.  There is also no evidence on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with sound side.  The Board notes that there 
was no weakness associated with the musculature in the left 
thigh on clinical examinations.  On his recent VA examination 
for neuropathy, the VA examiner noted that there was no 
muscle weakness or atrophy of the muscles around the left hip 
and thigh.  The report also noted that a diagnosis of 
peroneal nerve involvement on the left could not be given 
clinically, and that no peroneal neuropathy was indicated.  A 
VA examination for muscles, performed in September 2000, 
noted that the veteran's muscle strength in the left lower 
extremity was in the good range.

The same criteria are not met under the revised criteria, 
including loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  
Although left thigh pain with flexion of the knee was noted 
at 135 degrees on VA examination in February 2003, this is 
contemplated in the criteria for a moderate disability, which 
include a lower threshold for fatigue.  Moreover, the veteran 
is currently service connected for arthritis of the left knee 
at a 10 percent disability rating, based in part on a 
limitation of motion of the left knee.  As such, the Board 
finds that 10 percent for moderate symptomatology is 
sufficient to compensate for the degree of muscle damage 
present.

As to any neurological impairment contemplated under 
Diagnostic Code 8520, the VA examination for joints, 
performed in February 2003, indicated that no peroneal 
neuropathy was noted.  The February 2003 VA neurological 
examination noted a diagnosis of status post back surgery 
with residual numbness in the left lower extremity.  Even 
assuming for the sake of argument that the left leg numbness 
is attributable to the service-connected left thigh injury, 
it is pertinent to note that, under 38 C.F.R. § 4.55, a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. The Board finds 
no basis to assign a separate rating here as the residuals of 
the service-connected injury affect the same functions. 38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The Board notes that a compensable rating may be assigned for 
the scars resulting from the veteran's inservice shrapnel 
injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Effective August 30, 2002 the rating criteria for scars have 
been revised. 67 Fed. Reg. 49,590 - 599 (July 31, 2002).  For 
one of his scars to be compensable, the veteran would have to 
show that it was either poorly nourished, with repeated 
ulceration, (38 C.F.R. Part 4, Diagnostic Code 7803 (2002)), 
or tender and painful on objective demonstration (38 C.F.R. 
Part 4, Diagnostic Code 7804 (2002)), or that it caused a 
"limitation of function of the affected body part" (38 
C.F.R. Part 4, Diagnostic Code 7805 (2002)).  A review of the 
medical evidence of records revealed the veteran's scars on 
his left thigh to be well healed.  The Board concludes that 
since there is no evidence of pain, tenderness, ulceration or 
a limitation of function attributable solely to a scar on the 
veteran's left lower extremity, a separate rating for this 
scar is not warranted under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 - 7805.  Accordingly, the evidence of record fails 
to justify an increased disability rating in this matter.

The Board concludes that the preponderance of the evidence in 
this case is against the criteria for the next higher 
scheduler evaluation for residuals of shell fragment wound to 
muscle group XIII, left.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 
5203 (1997).

B. Residuals of Shell Fragment Wound to Muscle Group XIII, 
Left

The veteran's residuals of a shell fragment wound to muscle 
group XIII, left, are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5313, for 
moderate disability affecting muscle group XIII.  

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, muscle group XIII, 
posterior thigh group that includes the hamstring complex of 
2 joint muscles -- (1) Biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt over pulley action at the knee joint.  A 
moderate disability under this code warrants a 10 percent 
rating; a moderately severe disability would warrant a 20 
percent rating.

In this case, the Board determines that the medical evidence 
shows that a 20 percent rating under Diagnostic Code 5313 is 
not warranted for the veteran's of a shell fragment wound to 
muscle group XIII, left.  In this regard, the current 
findings show that while the veteran has some scarring and 
some tissue loss, as well as evidence of muscle penetration, 
there was no loss of muscle mass or evidence of muscle 
herniation.  In addition, the medical data of record revealed 
no damage to the bones, joints, or nerves of the left thigh.  
On his recent VA examination for joints, performed in 
February 2003, the VA examiner noted that there was no muscle 
weakness or atrophy of the muscles around the left hip and 
thigh.  The report also noted that a diagnosis of peroneal 
nerve involvement on the left could not be given clinically, 
and that no peroneal neuropathy was indicated.  A VA 
examination for muscles, performed in September 2000, noted 
that the veteran's muscle strength in the left lower 
extremity was in the good range.  As such, the evidence does 
not support a comparison to a disability of the muscles 
contemplated by a through and through or deep penetrating 
wound with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring, such that a 
moderately severe evaluation would be warranted.  Therefore, 
the veteran would not be entitled to a rating any higher than 
moderate under this code, a 10 percent evaluation.  
Accordingly, an increased evaluation is not warranted.

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The veteran could be rated under the relevant regulations 
governing limitation of motion. The normal range of hip 
abduction is from zero degrees to 45 degrees. The normal 
range of hip flexion is from zero degrees to 125 degrees. See 
38 C.F.R. § 4.71, Plate II (2002).  Pursuant to Diagnostic 
Code 5251, a 10 percent evaluation is warranted for 
limitation of extension of the thigh to 5 degrees.  Under 
Diagnostic Code 5252, a 20 percent evaluation is warranted 
for thigh flexion limited to 30 degrees.  Under Diagnostic 
Code 5253, a 20 percent evaluation is warranted for 
limitation of abduction, motion lost beyond 10 degrees. 38 
C.F.R. § 4.71a.

Here, as aptly noted by the record, the veteran's range of 
motion of the left hip was recently found to be flexion to 
120 degrees, internal rotation to 10 degrees, abduction to 30 
degrees, and extension to 15 degrees.  While this level of 
limitation of motion alone would not be compensable, the 
Board must point out that, considering the objective evidence 
of painful hip motion, the veteran would be entitled to no 
more than the minimum rating of 10 percent under these 
criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). Therefore, an increased 
evaluation is not warranted.

The Board concludes that the preponderance of the evidence in 
this case is against the criteria for the next higher 
scheduler evaluation for residuals of shell fragment wound to 
muscle group XIII, left.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 
5203 (1997).



ORDER

An increased rating in excess of 10 percent for residuals of 
shell fragment wound to muscle group XV, left, is denied.

An increased rating in excess of 10 percent for residuals of 
shell fragment wound to muscle group XIII, left, is denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

